Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

STATEMENT OF REASONS FOR ALLOWANCE
The following is an examiner's statement of reasons for allowance. No prior art was found that neither anticipates nor renders obvious the claimed subject matter of the instant application as a whole either taken alone or in combination.  
The closest prior art appears to be Yamazaki (previously cited) which teaches an analogous device including (see figures 10 and 15) a semiconductor device, comprising a gate electrode (391); (see provided annotated translation, pages 22-25)  an oxide semiconductor film (393/399);  a gate insulating film (397) between the gate electrode and the oxide semiconductor film  a source electrode (395a) and a drain electrode (395b) over the oxide semiconductor film; an oxide insulating film (396) over the oxide semiconductor film, the source electrode, and the drain electrode;  a nitride insulating film (398) over the oxide insulating film; and a pixel electrode over the nitride insulating film, (as shown in figure 15) wherein the oxide insulating film (396) is in contact with the oxide semiconductor film, wherein the nitride insulating film (398) is in contact with the oxide insulating film (396) and covers the low-density region of the oxide insulating film, (see figure 10) wherein the pixel electrode (4002) is electrically connected to one of the source electrode and the drain electrode through an opening in the oxide insulating film and the nitride insulating film, and (as shown in figure 15; see page 39) wherein the oxide semiconductor film comprises a crystal (see page 14)
Yamazaki does not specifically disclose or suggest the element/step of “wherein the oxide insulating film comprises a first region and a second region, wherein the first region has a lower density than the second region”, as recited by the independent claim 12, in combination with the other elements/steps of the claim. No prior art was found that taught this novel method/device.
Yamazaki does not specifically disclose or suggest the element/step of “wherein the oxide insulating film comprises a void region, contains many defects, and is therefore a void region”, as recited by the independent claims, in combination with the other elements/steps of the claim. No prior art was found that taught this novel method/device.
Upon completing an updated prior art search and considering the combination of limitations as presented as a whole for the claims, the features highlighted above are considered an improvement over the prior art and have not been found to be anticipated or rendered obvious by a combination of prior art.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMI VALENTINE MILLER whose telephone number is (571)272-9786.  The examiner can normally be reached on Monday-Thursday 7am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on (571) 272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JAMI VALENTINE MILLER/
Primary Examiner, Art Unit 2894





/JVM/